Citation Nr: 0737471	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-39 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
liver damage due to gastric bypass surgery as a result of VA 
medical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran submitted his claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for liver damage due 
to gastric bypass surgery as a result of VA medical treatment 
in April 2004.  

2.  There is no competent evidence of record demonstrating 
that the veteran currently experiences any disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical or surgical treatment in March 2004, 
nor any competent evidence demonstrating the proximate cause 
of any alleged disability was an event which was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for liver damage due to 
gastric bypass surgery as a result of VA medical treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2004 and 
May 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also notes that the May 2004 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issue decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as with notice of the types of 
evidence necessary to establish a rating and effective date 
for the disabilities on appeal in the May 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  In July 2006, the veteran submitted a statement 
indicating that he had no further evidence to submit in 
support of his claim.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Analysis

In April 2004, the veteran submitted a claimed of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of a surgical procedure on March 8, 2004.  He 
has argued that, during surgery, his liver was lacerated 
which caused the scheduled procedure to be aborted.  As a 
result of the laceration, he alleges that he was hospitalized 
for months and that he was unable to undergo further surgery 
for his obesity.  He has also argued that he did not give 
informed consent for the surgery.  

The medical evidence of record demonstrates that on March 8, 
2004, the veteran was scheduled to undergo a gastric bypass 
to treat morbid obesity at a VA medical facility.  During the 
surgery, a large, deep laceration of the left lobe of the 
liver occurred.  The laceration was repaired but the gastric 
by-pass surgery was discontinued.  Subsequent to the surgery, 
the wound was infected and the veteran was treated for the 
infection for a period of time in the hospital and at home.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital care, or medical or surgical treatment, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  Amendments to 38 U.S.C.A. § 1151 
made by Public Law 104-204 require a showing not only that 
the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in April 
2004, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  The veteran must show that the proximate cause 
of the claimed disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the treatment in question or 
due to an event which was not reasonably foreseeable.  

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  

The Board finds the veteran's claim must be denied as there 
is no competent medical evidence of record demonstrating that 
the veteran currently experiences any additional disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical or surgical treatment in 
March 2004, nor any competent evidence demonstrating the 
proximate cause of any of the alleged disability was an event 
which was not reasonably foreseeable.

The only medical evidence the veteran has submitted in 
support of his claim is a December 2005 letter from a private 
physician.  The physician observed that the veteran underwent 
attempted bariatric surgery at a VA medical facility in 2004.  
The physician opined that the veteran is too high of an 
operative risk "given his other co-morbid condition and his 
previous surgery."  The physician opined that the likelihood 
of mortality for the veteran was 13 times that of other 
patients.  The physician found that the veteran was 
considered high risk because of coronary artery disease, 
irregular heart beat, hypertension, congestive heart failure 
and diagnosed sleep apnea.  The author wrote that, prior to 
the 2004 surgery, the veteran would have been a candidate for 
procedures meant for the highest risk patients, namely a 
laparoscopic sleeve gastrectomy, but this was nullified given 
the veteran's experience in the past.  The physician opined 
that bariatric surgery may be possible in the future if the 
veteran were able to lose fifty to sixty pounds.  At that 
point, the liver may have shrunken considerably.  

The Board finds that the December 2005 letter does not 
provide any competent evidence demonstrating that the veteran 
experiences additional disability as a result of VA medical 
treatment.  The letter does not indicate that the veteran has 
any permanent disability due to the VA surgical procedure.  
The veteran has argued that, due to the prior incomplete 
surgery, he was unable to have a subsequent procedure to cure 
his problem.  The author of the December 2005 letter 
indicates, however, that the veteran would be able to have 
the required procedure if he was able to loose weight.  A 
close reading of the letter indicates to the Board that the 
problem at the time of the April 2005 surgery was that the 
veteran had a massive liver.  There is no indication that the 
laceration of the liver during the April 2005 surgical 
procedure was the cause of the size of the liver.  The Board 
finds this letter provides no probative evidence 
demonstrating that the veteran currently experiences any 
residuals as a result of VA surgery, regardless of the 
presence of fault or not on the part of VA.  

The only other evidence of record which supports the 
veteran's claim is his own allegations and arguments.  As a 
lay person, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
any residual disability resulting from the surgical procedure 
conducted in April 2005 is without probative value.  The 
clinical evidence of record does not support the veteran's 
allegations.  No health care professional is recorded as 
indicating that the veteran experiences any additional 
permanent disability as a result of the April 2005 surgical 
procedure.  

There is competent evidence of record which demonstrates that 
the veteran does not experience any residual disability as a 
result of the surgical procedure conducted by VA in March 
2004.  

In an attempt to substantiate the veteran's claim, VA 
arranged to have the claims file reviewed by health care 
professionals.  

In September 2004, a VA physician observed that the veteran 
was scheduled for gastric bypass in March 2004.  An 
exploratory laparotomy was started and the left triangular 
ligament of the liver was taken down.  The examiner noted 
that the liver was quite large.  During the procedure a large 
part of the liver was lacerated.  The examiner determined 
that the laceration was not particularly bad as the blood 
loss was estimated to be 600 cc which was "not 
considerable."  The bleeding was stopped but the surgical 
vision was poor and it was felt that it was too dangerous to 
proceed with the bypass.  The examiner noted that the 
veteran's liver was not only enlarged, it had fatty 
infiltration which was the main source of the enlargement.  A 
wound infection followed the surgery.  Physical examination 
revealed that the wound was healed.  The diagnosis was morbid 
obesity status post attempted gastric bypass, terminated due 
to liver laceration and bleeding with residuals.  The 
examiner opined that there was no permanent disability the 
veteran would experience because of the liver laceration that 
occurred during his surgery.  The examiner noted that, having 
performed the procedure himself in the past, it was extremely 
difficult especially with the veteran weighing 460 pounds.  
The surgery was not easy due to the voluminous amounts of 
tissue.  The examiner opined that the liver laceration 
occurred due to the large liver which obscured the upper 
portion of the stomach.  "Because of [the large liver], the 
laceration occurred, which can happen in these operations."  
The examiner determined that the operation was handled 
properly and there was minimal blood lost due to the liver 
laceration.  The examiner opined that the liver laceration 
should be healed by the time of the examination and that, 
other than the inconvenience of the problem and the fact that 
the bypass was unable to be carried out, there should be no 
permanent sequelae, at least from the physical part of the 
surgery.  

In July 2006, a VA physician noted that the veteran was 
claiming disability as a result of the VA surgery in March 
2004 in that he was no longer a candidate for any type of 
gastric bypass surgery.  It was also noted the veteran 
alleged that he was not provided with proper informed consent 
regarding the risks of the bypass surgery.  The examiner 
determined that the veteran underwent bariatric surgery on 
March 8, 2004 for an attempted gastric bypass but the 
procedure was aborted when a liver laceration occurred, 
resulting in the loss of 600 cc's of blood with no associated 
hypotension or EKG changes.  The liver had been noted to be 
enlarged and had significant fatty infiltration as well.  
Visualization during the surgery was challenging due to the 
veteran's morbid obesity.  The surgical records indicate that 
the veteran did not consent to a purely malabsorptive 
procedure so that was not performed, the liver laceration was 
addressed and the surgery was terminated.  The examiner found 
that a detailed discussion of the risks associated with the 
pending procedure was held with the veteran by the surgeon, 
as documented on a January 8, 2004 document.  The session was 
observed to have lasted one hour and the veteran signed the 
consent form with the risks outlined.  The examiner noted 
that the veteran has alleged that he is not a candidate for 
gastric bypass but found that this was at odds with the 
private surgeon's December 2005 letter which indicated that, 
if the veteran lost fifty to sixty pounds, the liver might 
shrink considerably and the veteran would be a candidate for 
the surgery.  The examiner reviewed the report of the 
September 2004 VA examination and agreed with the opinion 
included therein that there was no permanent disability that 
was attributable to the veteran's aborted gastric bypass 
surgery and liver laceration.  The examiner agreed with the 
prior examiner's opinion that the veteran had numerous other 
significant medical problems that challenged him, in addition 
to his super morbid obesity.  It was observed that the 
element of personal responsibility in addressing the weight 
gain could not be overlooked.  The veteran had a 25 year 
history of obesity.  The examiner concluded by finding that 
the veteran was given thorough information regarding the 
risks associated with his surgery and that a laparoscopic 
sleeve gastrectomy was a newer procedure not as commonly 
performed in early 2004, with safety statistics still being 
gathered.  The examiner noted that the veteran experienced a 
potential complication of the gastric surgery that could be 
attributable to the inherent risks of surgery combined with 
the veteran's super morbidly obese status.  The examiner 
found that review of the informed consent form demonstrated 
that the risks for potential injury to the liver, as well as 
risks for bleeding and infection, were clearly noted.  
Discussion of alternatives and options to the surgery was 
held.  The examiner opined that the staff of the VA facility 
clearly gave appropriate and timely treatment for the liver 
laceration, used good judgment in not continuing the 
procedure further and gave careful care following the 
surgery.  Due to the veteran's super morbid obesity, it was 
felt he would be benefited by a stay to improve 
deconditioning before discharge.  During the stay, the wound 
partially dehisced and close follow-up was given throughout 
the stay and with home nursing visits afterward.  The 
examiner opined that there was no clear documentation in the 
claims file to support the veteran's claim that part of his 
permanent disability related to the inability to undergo 
additional bariatric surgery.  The examiner found that there 
was actually a clear indication in the evidence of record 
demonstrating that the veteran could become a candidate for 
surgery if he lost 50 to 60 pounds before surgery.  

The veteran has argued that proper consent was not given as 
he was not informed of alternatives to the surgery.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

The provisions of 38 C.F.R. § 17.32(b) provide that all 
patient care furnished by VA must be carried out with the 
full and informed consent of the patient.  The "informed 
consent process" must be appropriately documented.  38 C.F.R. 
§ 17.32(c)(1).  

In this case, the Board notes that the veteran's VA clinical 
records specifically document that in January 2004 and March 
2004, the veteran executed a Patient Informed Consent form.  
The document indicated that the veteran was to undergo a 
gastric bypass and that the risks and possible complications 
had been explained to the veteran.  The possibility of the 
injury to the liver was specifically enumerated.  The Board 
finds that there is no indication in the claims file that the 
veteran was not fully informed when he completed the consent 
forms in January 2004 and March 2004 regarding the procedure 
to be performed.  While there is no exact transcript of what 
risks the veteran was informed of, the Board finds that such 
is not required by the applicable regulations.  Given the 
facts and documentation present in this case, the Board is 
unable to find clear evidence to suggest a lack of 
"regularity" in the process by which the veteran was advised 
of his treatment plan and its possible consequences.  Cf. 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (there is 
a presumption of administrative regularity, except in cases 
of clear evidence to the contrary).  Thus, the Board can 
presume that the veteran's treatment provider explained the 
treatment plan to the veteran, including the nature of the 
treatment and the expected risks, benefits, and alternatives.  
He was presumably given the opportunity to ask questions and 
apparently granted his permission freely and without 
coercion.  The veteran has argued that he should have been 
informed of alternatives to the surgery including a 
laparoscopic sleeve gastrectomy.  The Board notes, however, 
that the examiner who prepared the July 2006 VA examination 
report specifically noted that this procedure was not as 
commonly performed in early 2004.  The Board interprets this 
evidence to indicate that it was reasonable for a medical 
professional to not inform the veteran of the alternative 
procedure.  Furthermore, the Board notes there is no evidence 
of record other than the veteran's own allegations indicating 
that he was not informed of the potential alternative 
procedure when he executed the informed consent forms.  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against granting compensation under 38 
U.S.C.A. § 1151 due to lack of informed consent.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for alleged disability due to VA medical 
treatment, including attempted gastric bypass surgery.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
liver damage due to gastric bypass surgery as a result of VA 
medical treatment is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


